Citation Nr: 1608942	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a personality disorder, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for right ankle strain, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric condition (claimed as a mental health condition), and if so, whether service connection is warranted.  

4.  Entitlement to an effective date prior to January 13, 2012, for the grants of service connection for residuals of left ankle strain and chondromalacia patellae of the knees.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to an initial disability rating in excess of 10 percent for residuals of left ankle strain. 

7.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia patellae left knee. 

8.  Entitlement to an initial compensable disability rating for chondromalacia patellae of the right knee.
 
9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to October 1999 with a period of National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left ankle strain, and chondromalacia patellae of both knees and awarded disability ratings effective January 13, 2012. 

The Veteran has challenged both the initial ratings for his service-connected disabilities and the effective dates of the award.  Although the issue of effective dates was not identified as a separate issue by the RO, the Board finds that the matter was adjudicated in the April 2014 statement of the case (SOC) and is thus properly before the Board.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.300.

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such   claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected disabilities during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a correspondence received at the Board on February 19, 2015, Congresswoman Kathy Castor indicated that the Veteran desired a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice letter should be included in the claims file.



2.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




